Citation Nr: 0710480	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-32 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001 for 
the grant of service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from September 
1966 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO).  In that decision, in pertinent part, service 
connection for post-traumatic stress disorder was granted and 
assigned a 100 percent disability evaluation, effective from 
May 8, 2002.  The veteran ultimately perfected an appeal as 
to the effective date assigned for the grant of service 
connection for post-traumatic stress disorder.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  On July 29, 1994, a National Service Officer for 
Paralyzed Veterans of America (PVA) attempted to file an 
informal claim for service connection for post-traumatic 
stress disorder on behalf of the veteran.  PVA was not at 
that time, and has never been the authorized representative 
of the veteran.  

2.  In August 1994, the RO directed a letter to the veteran 
that informed him that PVA could not be accepted as his 
representative unless the veteran completed an Appointment of 
Service Organization as Claimant's Representative.  The 
veteran did not respond to this request.  

4.  A claim for entitlement to service connection for post-
traumatic stress disorder was received from the veteran by 
the RO on May 8, 2001. 

5.  The veteran did not file a formal or informal claim for 
service connection for post-traumatic stress disorder prior 
to May 2001, nor was such a claim filed on his behalf.

6.  A rating decision dated in April 2003 granted service 
connection for post-traumatic stress disorder, effective May 
8, 2001, the date of receipt of the veteran's claim. 


CONCLUSION OF LAW

An effective date earlier than May 8, 2001, for the grant of 
entitlement to service connection for post-traumatic stress 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107, 5108, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.155, 3.158, 3.400(b)(2) (ii), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appealed claim of entitlement to an earlier effective 
date, however, is a downstream issue from the grant of 
service connection for post-traumatic stress disorder.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that as long as the requisite VCAA notice 
was provided for the original claim, additional VCAA notice 
is not required for downstream issues.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); 

However, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In this case, the RO provided the veteran pre-adjudication 
VCAA notice by letter dated in January 2002.  In the notice, 
the veteran was informed of the type of evidence needed to 
substantiate the underlying claim of service connection.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  

That letter did not advise the veteran of the disability 
rating or effective date elements of his claim.  However, 
following receipt of the veteran's notice of disagreement, 
the RO issued the July 2004 statement of the case in this 
matter, which included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  Thereafter, the veteran displayed actual 
knowledge of the type of evidence or information needed to 
substantiate his claim by setting forth specific argument 
that VA had received an informal claim for service connection 
prior to May 8, 2001.  As noted above, the veteran had 
already received notice as to his and VA's responsibilities 
under the VCAA, and the need to submit evidence in support of 
his claim.  

For these reasons, the Board finds the veteran has received 
adequate VCAA notice, and that any error with respect to the 
content or timeliness of that notice was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The RO obtained service 
medical records, VA records, and private medical records.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the veteran in developing the facts pertinent to the issue is 
required to comply with the duty to assist under the VCAA.  
In this instance, the Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  

The Court has recently held, in that regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  As alluded to above, it is clear by 
virtue of the content of the pleadings put forth by the 
veteran and on his behalf that he was well aware of the 
evidence necessary to advance a successful claim of 
entitlement to an earlier effective date for the grant of 
service connection, and of the relative duties with respect 
to obtaining evidence in support of such a claim.  Under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See 
Bernard, supra.

Analysis

The veteran is seeking entitlement to an effective date 
earlier than May 8, 2001, for the grant of service connection 
for post-traumatic stress disorder.  He notes that the 
representative service organization, Paralyzed Veterans of 
America (PVA), had filed a claim for entitlement to service 
connection for post-traumatic stress disorder on his behalf 
in July 1994, and avers that he never received notice that 
any action had been taken on the claim.  He contends that the 
1994 claim remained open until the eventual grant of service 
connection for post-traumatic stress disorder in April 2003.  
He argues that because the 1994 claim had remained open since 
1994, the date of the filing of that 1994 claim should serve 
as the effective date for the grant of service connection for 
post-traumatic stress disorder.  In March 2005, the veteran's 
ex-spouse also offered argument in support of the veteran's 
claim, asserting the significant hardships that she and the 
veteran's family had to endure for many years as a result of 
the veteran's post-traumatic stress disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(1994 and 2006). 

VA regulations provide that when requested information is not 
furnished within one year claims are considered abandoned.  
See 38 C.F.R. § 3.158 (1994 and 2006). 

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

The evidence in the claims folder supports the following 
factual findings:  On July 29, 1994, a National Service 
Officer for PVA attempted to file an informal claim for 
service connection for post-traumatic stress disorder on 
behalf of the veteran.  Although the National Service Officer 
indicated that PVA was the veteran's appointed representative 
service organization, there is no evidence that PVA was at 
that time, or had ever been the authorized representative of 
the veteran.  The veteran's duly appointed and authorized 
service organization representative at the time of this 
attempted filing was Disabled American Veterans.  

In August 1994, the RO directed a letter to the veteran that 
informed him that PVA could not be accepted as his 
representative unless the veteran completed an Appointment of 
Service Organization as Claimant's Representative.  This 
letter was sent to the veteran's last known address of 
record, and there is no indication that it was returned as 
undeliverable.  There is no evidence that the veteran 
responded to the August 1994 request for information.  A copy 
of this letter was also sent to PVA, but there is no 
indication that a response was received from that 
organization.

The next correspondence received from the veteran that 
addressed PTSD was a statement in which he specifically 
indicated that he wished to file a claim of service 
connection for that disability.  This document was received 
from the veteran by the RO on May 8, 2001, and it was 
accepted as an informal claim.  A rating decision dated in 
April 2003 granted service connection for post-traumatic 
stress disorder, effective May 8, 2001, the date of receipt 
of the veteran's claim. 

Based upon the foregoing evidence, the Board finds that the 
July 1994 letter to the RO from PVA cannot be accepted as a 
valid formal or informal claim for service connection for 
post-traumatic stress disorder made on behalf of the veteran.  
Essentially, PVA was not at that time the veteran's duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the veteran, and as such, the 
July 1994 letter cannot serve as a valid claim, informal or 
otherwise.  38 C.F.R. § 3.155(a).

Significantly, the veteran was provided an opportunity to 
"cure" the defect in the attempted informal claim, but did 
not act to either effect such a cure or otherwise file a like 
claim.  Thus, a valid claim of entitlement to service 
connection for post-traumatic stress disorder was not filed 
prior to May 8, 2001. 

The Board notes in passing that, even if the PVA 
communication was considered a valid informal claim, the 
facts also establish that the veteran had failed to furnish 
requested information [regarding the status of his authorized 
representative] to the RO within one year of that August 1994 
request.  As such, the 1994 submission, if it could be 
considered an "informal claim" at all, must be considered 
to have been abandoned.  38 C.F.R. § 3.158.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

As discussed in detail above, a subsequent claim of 
entitlement to service connection for post-traumatic stress 
disorder was received by the RO on May 8, 2001.  A rating 
decision dated in April 2003 granted service connection for 
post-traumatic stress disorder.  An effective date of May 8, 
2001, the date of receipt of the veteran's bona fide claim, 
was appropriately assigned as the effective date of that 
grant of service connection under the provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The Board sympathetic to the contentions of the veteran's 
wife as to the problems they have experienced due to his 
PTSD.  However, the Board is bound to apply applicable laws 
and regulations.  See 38 U.S.C.A. § 7105 (West 2002).  Under 
the circumstances of this case, the record presents no basis 
under applicable laws and regulations to allow an effective 
date earlier than May 8, 2001, the date of receipt of the 
veteran's bona fide claim for the benefit at issue.  For that 
reason, the appellant's claim for an earlier effective date 
for the grant of entitlement to service connection for post-
traumatic stress disorder must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  


ORDER

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for post-traumatic stress 
disorder, is denied.



____________________________________________
MICHAEL LANE
Acting  Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


